Title: To James Madison from David Jameson, 15 August 1781
From: Jameson, David
To: Madison, James


Dr Sir
Richmond Aug. 15. 1781
In my letter by last Post I mentioned to you the very distressed condition of this State. I cannot help repeating the subject, it hangs so heavy on my Mind I can neither speak nor think on any other. Repeated representations have been made of our condition for the last eighteen Months, and of the fatal consequences that must follow the resting the support of the southern War on Virginia alone. The time is approaching fast when I fear the United States must feel the fatal effects of this false policy which has to no purpose been so often mentioned to their Delegates. For more than eighteen Months Georgia & So. Caro. have by the ravages of the Enemy been devested of the means of affording aid, and No. Carolina has done but little. very little has been sent by the middle and none by the Eastern States—on Virginia therefore has the burthen laid. no less than thirty five Millions of pounds has been Emitted from her Treasury since the first of October last, four fifths of which enormous sum has been appropriated to Continental purposes, and beside the money actually disbursed very large supplies of Beef, Pork, Indian Corn, flour, Salt, Horses, & Waggons have been furnished—taken from the people by impress, and much of the value still due by certificates to the individuals. Her Militia except a few short intervals have been in the Field 14 or 15 Months—several considerable parties of them have been in South Carolina. Clothing for the Virginia line has with difficulty been hitherto procured, that can now no longer be obtained, our ports are entirely blocked up, and our paper money will not pass beyond our Northern boundary—indeed it will hardly pass within our own State, the depreciation being now 5 or 600 for one and daily increasing The Southern States are now in better condition than for some time past. if Congress expect they are to be supported it is high time to think of the means[.] Virginia has done her all, and it is much to be feared must herself be aided—Arms, Ammunition, Salt & clothing it is not in her power to obtain while a merciless Enemy is preying on her Vitals, and blocks up her Ports. There is still Beef, Corn, & Flour in those parts of the Country that have not been overun by the Enemy and I hope sufficient to feed the Army employed for our own defence, but they must be obtained by that most disagreeable of all methods—impress. how long the Citizens will submit to this method, so hateful to them is hard to say. And when they reflect that their brethren to the North & East of them have a free & open trade, free from invasion and living in ease, & affluence—and will afford them no assistance; their sufferings become more grevious. Virginia freely contributed when her sister States were in distress—why is she left not only to struggle for her self under many difficulties, but required to bear the burthen of the whole Southern War? Surely some part of the money arising from the Bills drawn on Europe might be sent Southwardly. indeed I see no reason why the Eastern States should not be called on for aid. The Continental Officers & soldiers of the Virga line having been long without ther pay and very clamourous we have advanc’d large sums of Money to them. it has been said Congress have paid the officers and Soldiers of some other States and we have all the reason that Men or a State can have, to have our line paid by them, and the money we have advanced refunded to us. We have advanced money to the Southern officers brot. here from Chas. Town—this will no doubt be immediately returned to us.
The British are still at York & Gloust. the latter they are busy in throwing up Works of defence—at the former the Works are pretty well prepared for them
I am with much esteem Dr Sir Yr obt. hb Ser
David Jameson
To add to our distress in the matter of Clothing, Gen Wayne met with & seized several articles & it is said has converted them to the uses of his own Men when our New recruits are lying out of action for the want of them
